Citation Nr: 1010857	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-11 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right ring finger 
disorder.

2.  Entitlement to service connection for osteoarthritis of 
the left knee.

3.  Entitlement to service connection for a pulmonary 
embolism, also claimed as secondary to a right ankle injury.

4.  Entitlement to service connection for a perforation of 
the right tympanic membrane, also claimed as hearing loss and 
a right eardrum puncture.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1980 
and from September 1982 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

First, as to the right ring finger claim, the Veteran was 
treated in service for a traumatic closed rupture of the 
flexor profundus tendon of the right ring finger, and a K-
wire was used to immobilize the distal interphalangeal joint.  
Cellulitis of the dorsum of that joint was noted at the time 
of removal of that K-wire in October 1976.  Subsequent to 
service, while the Veteran has not been treated for this 
claimed disability, he did note in a July 2009 statement that 
he has a "fused" third joint of the finger that no longer 
bends, dating back to active duty.  The Veteran is competent 
to observe such symptomatology and to state that the 
symptomatology has been continuous since service.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Given 
his contentions and the in-service treatment for an injury, 
the Board finds that a VA examination addressing this claim 
is "necessary" under 38 U.S.C.A. § 5103A(d) (West 2002).

As to the claim for service connection for osteoarthritis of 
the left knee, the Veteran stated in his May 2006 application 
that his bilateral knee condition began in June 1978, and a 
December 1985 service treatment record indicates that he 
sustained a left distal tibia fracture eight weeks earlier.  
Subsequent to service, he has been treated for left knee 
arthritis.  In view of these facts, the Board finds that a VA 
examination addressing the etiology of the claimed left knee 
disorder is "necessary" under 38 U.S.C.A. § 5103A(d) and 
should be conducted on remand.

Regarding the claim for service connection for a pulmonary 
embolism, the Board notes that the Veteran was extensively 
treated for a left lung pulmonary embolism in service, 
beginning with a hospitalization in November and December of 
1985 that followed a right ankle fracture.  X-rays from 
December 1985 revealed findings noted to be most likely due 
to pleural thickening, while a left thoracic ultrasound from 
the same month was noted to be normal and without evidence of 
pleural effusion.  Pulmonary function testing from April 1986 
revealed low normal lung volumes, with total lung capacity 
just outside the normal range; however, arterial oxygen 
saturation fell during exercise, which was noted to suggest 
"limitation of pulmonary vascular bed but dead space fell 
normally."  Subsequent to service, a December 2007 chest CT 
scan revealed "incidental noted findings" including 
emphysematous change and probably mild old inflammatory or 
posttraumatic pleural parenchymal changes at the left lung 
base.  For this reason, and particularly in view of the fact 
that in-service and post-service findings have been noted in 
the same anatomical location (the left lower lung), the Board 
finds that a VA examination is needed to ascertain whether 
there is a current and chronic pulmonary embolism or related 
disability and, if so, whether such disability is 
etiologically related to service.  Id.

The Board further observes, with regard to the right tympanic 
membrane claim, that the Veteran was noted to have a 
perforated right tympanic membrane with a peripheral blood 
clot in November 1985, during service, and he was treated for 
right ear cerumen impaction in October 1987.  In the 
aforementioned July 2009 statement, the Veteran noted his 
history of a right tympanic membrane puncture and stated that 
he had the resultant disability of hearing difficulty and a 
"buzz in the ear."  Given this statement, the Board finds 
that the Veteran should be afforded a VA examination 
addressing his claimed right tympanic membrane puncture and 
any current residual disability.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002) (a veteran is competent to 
present evidence of continuity of symptomatology of 
tinnitus).  

Finally, the RO separately denied service connection for 
bilateral hearing loss in the appealed June 2007 rating 
decision.  In the April 2008 Substantive Appeal, received 
within one year the appealed rating decision, the Veteran 
asserted that he had "been treated for all these items 
except hearing loss and the right ring finger."  The 
implication of this statement, made in a document submitted 
in furtherance of this appeal, is that he views the hearing 
loss issue as one of the issues on appeal.  To that end, this 
submission meets the criteria for a Notice of Disagreement 
under 38 C.F.R. § 20.201 (2009), and a Statement of the Case 
will need to be furnished to the Veteran.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
medical examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed right ring finger 
disorder, left knee disorder, and 
pulmonary embolism.  The Veteran's claims 
file must be made available to the 
examiner, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to each of the 
three claimed disorders.  If there is no 
current evidence of a right ring finger 
disorder or a pulmonary disorder, the 
examiner should so state.  For each 
diagnosed disorder, the examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the disorder is 
etiologically related to the Veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report, with full 
consideration of the Veteran's medical 
history and his lay contentions.

2.  The Veteran should also be afforded a 
VA audiological examination, with an 
appropriate examiner, to determine 
whether he has any current ear 
disabilities that can be attributable to 
the claimed in-service right tympanic 
membrane perforation.  The Veteran's 
claims file must be made available to the 
examiner, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
including pure tone threshold (in 
decibels) and Maryland CNC speech 
recognition testing.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide a diagnosis for 
each current ear disability.  The 
examiner should specifically address 
tinnitus and should clearly indicate 
whether tinnitus is present.  For each 
diagnosed disorder, the examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the disorder is 
etiologically related to the Veteran's 
period of active service and specifically 
to an in-service right tympanic membrane 
perforation.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report, with full 
consideration of the Veteran's medical 
history and his lay contentions.

3.  After completion of the above 
development, the Veteran's claims for 
service connection for a right ring 
finger disorder; osteoarthritis of the 
left knee; a pulmonary embolism, also 
claimed as secondary to a right ankle 
injury; and a perforation of the right 
tympanic membrane (also claimed as 
hearing loss and a right eardrum 
puncture), should be readjudicated.  If 
the determination of any of these claims 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

4.  The Veteran and his representative 
must also be furnished with a Statement 
of the Case addressing the issue of 
service connection for bilateral hearing 
loss.  This issuance must include all 
regulations pertinent to the case at 
hand, including 38 C.F.R. § 3.385, as 
well as an explanation of the Veteran's 
rights and responsibilities in perfecting 
an appeal on this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


